Title: To James Madison from Josiah Meigs, 1 November 1815
From: Meigs, Josiah
To: Madison, James


                    
                        
                            
                                Sir,
                            
                            
                                General Land-Office
                                Nov. 1. 1815.
                            
                        
                        I have read, and with this return the Papers I had the honour to receive yesterday, “for perusal, and to be returned.”
                        I have reason to believe that the Illinois and Wabash companies will resume their efforts to obtain from the United States a confirmation of their Claims.
                        The following Extract from the Correspondence of Albert Gallatin, Esquire with Judge Thruston, while it is very honourable to Mr Gallatin, suggests perhaps, the idea that a prompt compliance with the apparently reasonable wishes of the broken tribe of the Potawatomies, by promising them a small annuity, and relieving their present distress with presents of useful clothing, may be of great use in repelling the Claims of those Companies, or in diminishing the value of the terms of a compromise if such should ever be made.
                    
                    
                        
                            “New-York. 9. Sept. 1810. 
                            Buckner Thruston Esquire:
                        
                        Knowing the avidity with which the perpetual effort to plunder the United States of their Lands, is pursued, I feel it a duty to improve this opportunity of bringing into view all the important documents and such information as my situation and experience have enabled me to obtain, in order that, whenever an improper attempt is made, it may be understood

and repelled by Congress. I fear, otherwise, that, after I am gone, undue advantage may be taken of the Public in a great many instances; and that the Labour of Years in defending the Public Rights, without regard to personal consequences, may be rendered altogether useless. And I have paid a sufficiently dear price for my conduct in that respect, and in other subjects of a similar nature, to make me extremely desirous, that, be the result to myself what it may, the Public, at least, should enjoy, hereafter, the full benefit of my exertions.
                        
                            A. Gallatin”
                        
                    
                    
                        Considering that there is a very respectable Military Force in the vicinity of the Land to be surveyed, I apprehend that the Surveyors may proceed in their work with no more danger than has often been encountered in similar cases. I have the honour to be very respectfully Yours,
                        
                            
                                Josiah Meigs.
                            
                        
                    
                